Title: William Franklin to Sarah Franklin, 10 October 1761
From: Franklin, William
To: Franklin, Sarah


          In the summer of 1761 Franklin took his customary annual trip for health and pleasure. This time, instead of traveling in Great Britain, he made his first visit to the Continent, journeying through the Austrian Netherlands and the Dutch Republic (now Belgium and the Netherlands). This letter gives the only extensive surviving account of the expedition. From it may be deduced the probable itinerary of the travelers, Franklin, his son William, and his friend Richard Jackson. They left London about August 15 and, apparently landing at Antwerp, toured the Austrian Netherlands, visiting Brussels, Ghent, and Bruges. They seem then to have traveled up the west coast of Holland, passing through Delft, the Hague, Leyden, and Haarlem, and arriving at Amsterdam. From here the party turned southward, journeying through the interior of the country, stopping at Utrecht, and sailing for England from either Rotterdam or Antwerp. They were away from London a little over five weeks.
         
          
            London, Octr 10, 17[61]
          
          I wrote to my Dear Sister a long Leter in April last, via N. York, which I fear has Miscarried, as she makes no Mention of it in those Leters I have had the Happyness of Reciveing from her, it was mear Chit Chat and I keep’t no Copy of it or I should send it by this Oppertunity. There was Inclosed one of Lady Northumberland’s Cards which you rote for, but as that is Lost I have sent you another. I acknowledg’d the Reciept of and thank you for your acceptable Present of two Pair work’d Ruffles, and Inform’d you that as there was no Bosom or Chitterlins to either (without which they Could not be worn here) I would endeavour to have one Pair maid out of the Two, which I thought Could have been eaisily done, as the work’d part of one was narrower [torn] than the other, but the Lady’s tell me that that Scheme won’t answer, by reason of the Scollop being so very different; so I have Concluded to git the Woman who taught you that kind of work (as she Stays in London this winter) to Compleat them for me. If she won’t undertake it, I must keep them as they are till I have the Pleasure of seeing you in Philadelphia. The Poor Woman is bin Extreemly ill treated by her Father-in-law who sent for her over, he haveing taken her Child from her, and turn’d her out of Doors without so much as haveing paid one farthing of her Expences. It gave me Great Pleasure that you were so lucky as to find a Bottle of Rhenish in my Room on the Occasion you Mentioned, as Nobody could be more welcome than Mr. Hughes to any thing Belonging to Wm. Franklin.
          Before this Comes to hand you will probably have heard that my Father and I have lately maid a small Tour through Flanders and Holland, we were accompany’d by Mr. Jackson of the Temple, and upon the whole spent our time with much Pleasure, and I hope some profit. I kept a Sort of Journal, and took Memorandums of whatever I thought remarkable, it is too long to Transcribe, or I would have sent you a Copy; but when I have the Happiness of seeing you we will Read it over together. In genaral we saw all the principal Cities and Towns in the Dutch and Austrian Netherlands, and at the most Considarable staid 3 or 4 Days. Att Brussels we were at Prince Charles of Lorrains, in whose Cabinet, which is full of Art and Nature, we saw an Apperatus for trying my Father’s Experiments in Electricity. The Magnificence and Riches of The Roman Catholic Churches here and at Ghent, and Bruges and Antwerp, particular the latter, surpass’d any thing I had ever seen before or Conceived. In all these town’s there are English Nunneries, to one of which (a very elegant Building for English Lady’s of great Families only) we went and saw the Nuns, but they Being at there Devotions we could have no Conversation with them, Indead they did no look very inviting but on the contaray appeard like Cross Old Maids who had forsakin The World becaus the World had first forsaken them—at Leyden we visited Professor Muschenbrook who first dy[scovered?] the Electrical Bottle, he was extreemly Glad to see my Father, and told him he was about Publishing a Work in which he should make Considerable Use of a Leter he had Received from him [from] America, But poor Gentleman though he appeared in witts and Health he died a Forginight after.
          At the Hague we Received great Civilities from Sir Joseph Yorke, our Ambassador there, with whom we din’d in Company with most of the Forign Ministers. We din’d also at Count Bentinck’s who is at the Head of the Nobility in Holland—at Amsterdam we were Recommended to thee Hopes, who are Rank’d amounge the greatest Merchants in Europe, one of them sent us his Coach to carry us to se every thing curious in the City, here we meat with Mr. Crelius, and his Dogter that was Marry’d to Dr. Nye, he dying in Carolina she Came over to Holland and is Marry’d to a Scotsman who keeps a Tavarn. In North Holland the People are in Many Respects different from those of the South, and even excell them in the Cleanliness of their Homes and Streets, which one would think allmost Imposiabel. We were at Harlem Delft and Utrecth, and twice [torn: at Leyden?].
          The Most disagreable Circunstance I met with in Holland, was their Continual Smoaking of Tobaco. I don’t Recolect that I saw more than one Dutch Man without a Pipe in his Mouth, and that was a fellow who had hung in Chains so long that his Head had drop’d off. There Very Children are taught Smoakin from the Moment they leave Sucking, and the Method they take to teach them is, to give them when they are Cutting their Teath, an Old Tobaco pipe which is Smoak’d Black and smooth to rub their Gums with insted of Coral. But what Suppriz’d me most of all was the seeing at one of the [illegible] Houses a Man of ninety Dragd out his Partner and dance a Minuet smoaking most solemnly a long Pipe during The whole time. Our Passage over to Holland was Plesant enough, we haveing fine Weather and the whole Cabbin to ourselves: But our return was as disagreeable as possiable: haveing hard Blowing contrary winds, and upwards of 50 Passengers of different Nations, in a Small sloop, who not being able to Stand the Dek on Account of the weather all Crowded below. Here we soon become most Sea sick, and however it might be with the Lading of other Vessel’s, I can assure you that on Board ours there was no such thing as Inside Contents unknown for my part what ever I Might have been formerly I think I must now be one of the best natur’d Men living, as old Neptune and Eolus took that oppertunity of depriveing me of Every bit of Gaul I had in my Body. I risisted as much as I Could, and would feign have sav’d a littel for my Enimies, but there was no making those old Gentlemen hear Reason nothing less than all would satisfy them. We luckily however Sprung a Leek so as to keep the Pumps almost Continuelly a going, which Obliged the Captain to bear away for the first Port the wind would let him make, or else we Should probably have been beating another Day or two in that blessed Situation before we Could reach the Port we were distined to. Though we landed 60 Miles farther from London than we Expected, yet we made shift to get there time enough for the Coronation, for which we had engag’d Places so as to see the Procession before our departure, I however did not make use of mine haveing a Tiket giveing me by which I was enable to see the whole Ceremony in the Hall, and to walk in the Procession quite into the Abbey. By this means [remainder missing].
        